Per Curiam,
We think the judgment of compulsory nonsuit was properly entered in this case. In addition to the reasons therefor given by the learned judge below, it is by no means clear that the township was guilty of negligence. Conceding that the road was *96bad, almost impassable, the fact must not be overlooked that it was a country road, and that its condition was tbe result of the weather. In this respect it was not unlike almost every other road in the rural districts after a frost and constant rains. It would be laying too heavy a burden upon townships to hold them responsible for the swampy and miry conditions of the roads at certain seasons. There is, of course, a difference in country roads at such times, owing principally to the character of the soil. If its condition is the result of the weather, and the nature of the soil, and not to the neglect of the township in keeping it in repair, we see no reason why the township should be held responsible for an accident, such as we have in this case.
Judgment affirmed.